United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0030
Issued: March 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 7, 2015 appellant filed a timely appeal from an August 18, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has proven a claim for schedule award compensation.
FACTUAL HISTORY
On April 15, 2013 appellant, then a 35-year-old laborer/custodian, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her lower back while lifting a bag from

1

5 U.S.C. § 8101 et seq.

a recycling hamper. By decision dated June 6, 2013, OWCP accepted her claim for displacement
of the lumbar vertebral disc without myelopathy at L4-5 and L5-S1.
Dr. Zachary Brown, a Board-certified diagnostic radiologist, in a September 29, 2014
report, examined the results of a magnetic resonance imaging scan of appellant’s lumbar spine.
He reported impressions of a broad-based disc protrusion at L4-5, mildly narrowing the lateral
recesses without significant spinal canal stenosis, trace broad-based disc protrusion at L5-S1
without significant spinal canal stenosis, and a posterior annular fissure at L4-5.
On January 9, 2015 Dr. Claudio E. Vincenty, Board-certified in anesthesiology and pain
medicine, diagnosed displacement of the lumbar intervertebral disc without myelopathy, sciatica,
and lumbago. He noted that conservative treatment had failed. Appellant told Dr. Vincenty that
she experienced tingling in the left lower extremity and that she experienced pain radiating to the
left thigh, left calf, and left great toe. She also communicated to him that these symptoms were
exacerbated by lifting, bending, twisting, sitting, driving, standing, and walking.
On neurologic examination, Dr. Vincenty noted normal muscle strength of all muscles.
He noted that appellant had no impairment of tandem walking, impairment of walking on toes, or
impairment of walking on heels. On examination of her musculoskeletal system, Dr. Vincenty
noted back pain with decreased range of motion and muscle pain. He noted a medical history of
a left ankle fracture in 2004. Dr. Vincenty repeated these examination results in a later report of
March 9, 2015.
In a report dated May 6, 2015, Dr. Vincenty noted that appellant had undergone a
selective nerve root block since her last visit, and that the pain had diminished after this
procedure. He noted that her current symptoms included back stiffness, without back pain, or
left lower extremity tingling. Dr. Vincenty remarked that appellant had a current pain level of
zero and that the pain did not radiate. He repeated his evaluation of no impairment of tandem
walking, impairment of walking on toes, or impairment of walking on heels.
On June 9, 2015 appellant requested a schedule award (Form CA-7).
In a report dated June 9, 2015, Dr. Vincenty noted that appellant experienced a pain level
of 3 out of 10, located in the lower back, radiating to the left buttock, thigh, calf, great toe, and
lateral foot. He noted associated symptoms of difficulty walking. Dr. Vincenty noted normal
posture and gait, with decreased sensitivity to light touch of the left great toe, but with normal
muscle strength and no impairment of tandem walking, walking on toes, or walking on heels. He
found that appellant had reached maximum medical improvement as of June 9, 2015 and that her
percentage of impairment was six percent, without elaboration.
By letter dated June 11, 2015 addressed to Dr. Vincenty, OWCP noted that schedule
awards for the spine are not payable under FECA. However, it also noted that such awards could
be paid for impairment of the upper or lower extremities caused by injury to a spinal nerve.
OWCP requested that Dr. Vincenty submit a report containing an impairment rating rendered
according to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides) and with reference to The Guides Newsletter, “Rating
Spinal Nerve Extremity Impairment Using the Sixth Edition” (July/August 2009).

2

By letter dated June 25, 2015, Dr. Vincenty noted that appellant was at maximum
medical improvement as of June 9, 2015 with a 12 percent permanent impairment rating “from
an interventional pain management point of view.” He noted that the rating of impairment was
made according to the A.M.A., Guides, of a “moderate problem in the lumbar spine with a range
of 10 percent to 15 percent.” Dr. Vincenty indicated that appellant’s work-related injury was a
disc herniation at L4-5 and a bulge at L5-S1.
On July 30, 2015 OWCP referred the case to a district medical adviser (DMA). He was
asked to review the medical evidence and provide a calculation of appellant’s permanent
percentage of loss of use of the bilateral lower extremities along with a date of maximum
medical improvement, in accordance with the sixth edition of the A.M.A., Guides.
On August 4, 2015 Dr. James Dyer, a Board-certified orthopedic surgeon and DMA,
reviewed the medical evidence of record and responded to OWCP’s inquiries. He noted a date
of maximum medical improvement of June 9, 2015. Dr. Dyer observed that Dr. Vincenty had
suggested 12 percent whole person impairment rating for a schedule award based on a spinal
impairment rating. He noted that FECA does not provide schedule awards for spinal impairment
nor does it consider extent of whole person impairment. Dr. Dyer advised that appellant did not
have any deficits of the lower extremities on physical examination, and that, as such, she had
zero percent permanent impairment of the right lower extremity and zero percent permanent
impairment of the left lower extremity.
In a report dated August 6, 2015, Dr. Vincenty noted that appellant’s pain had improved
and that she was able to walk for extended periods, but that there remained numbness in her left
toes. He noted normal gait and posture, with normal muscle strength of all muscles.
By decision dated August 18, 2015, OWCP denied appellant’s claim for a schedule
award. It found that the medical evidence failed to establish that she had sustained a ratable
permanent impairment to any scheduled member or function of the body.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing federal regulations3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions, and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function, or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.4 The A.M.A., Guides has been adopted by the implementing

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

4

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

3

regulations as the appropriate standard for evaluating schedule losses.5 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.6
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.7 A
schedule award is not payable for the loss or loss of use, of a part of the body that is not
specifically enumerated under FECA.8 Moreover, neither FECA nor its implementing
regulations provide for a schedule award for impairment to the back or to the body as a whole.
Furthermore, the back is specifically excluded from the definition of organ under FECA.9
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be
entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) is to be applied.11 The Board has long recognized the discretion of OWCP to
adopt and utilize various editions of the A.M.A., Guides for assessing permanent impairment.12
In particular, the Board has recognized the adoption of this methodology for rating extremity
impairment, including the use of The Guides Newsletter, as proper in order to provide a uniform
standard applicable to each claimant for a schedule award for extremity impairment originating
in the spine.13

5

Id.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id., Part 2 -- Claim, Schedule Awards and Permanent Disability Claim, Chapter 2.808.5a
(February 2013).
7

Pamela J. Darling, 49 ECAB 286 (1998).

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

10

Supra note 8.

11

See G.N., Docket No. 10-850 (issued November 12, 2010); see also supra note 6 at, Chapter 3.700, Exhibit 1,
note 5 (January 2010). The Guides Newsletter is included as Exhibit 4.
12

D.S., Docket No. 14-12 (issued March 18, 2014).

13

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

4

OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to its medical adviser for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS
Appellant filed a claim for a schedule award due to her accepted work injury. The Board
finds that the medical evidence of record does not establish any permanent impairment.
The only report of record assigning a rating for permanent impairment is the June 25,
2015 report of Dr. Vincenty. In this report, Dr. Vincenty noted that appellant had been placed at
maximum medical improvement as of June 9, 2015 with 12 percent impairment rating “from an
interventional pain management point of view.” He noted that the rating was made in
accordance with the A.M.A., Guides, for a “moderate problem in the lumbar spine with a range
of 10 [percent] to 15 [percent].” Dr. Vincenty indicated that appellant’s work-related injury was
a disc herniation at L4-5 and a bulge at L5-S1.
On August 4, 2015 Dr. Dyer, a DMA, observed that Dr. Vincenty had assigned 12
percent whole person impairment rating for a schedule award based on a spinal impairment
rating. He correctly noted that FECA does not provide schedule awards for spinal impairment
nor does it consider the extent of whole person impairment. A schedule award is not payable
under FECA for injury to the spine. Neither FECA, nor its implementing regulations, provide a
schedule award for impairment to the back and the back is specifically excluded from the
definition of organ under FECA.15 As such, appellant is not entitled to a schedule award for her
spinal condition.
Dr. Dyer also considered whether appellant could be eligible for a schedule award based
for permanent impairment of the lower extremities. He reviewed the medical reports of
Dr. Vincenty and found no deficits of the lower extremities on physical examination, and that, as
such, she had a zero percent impairment of the right lower extremity and zero percent permanent
impairment of the left lower extremity. A review of the medical evidence confirms that
Dr. Dyer’s impairment rating was correctly rendered. Although appellant reported subjective
complaints of tingling and pain in her left lower extremity to Dr. Vincenty, there was no
objective medical evidence on examination of deficits in her left or right lower extremities.
Appellant may request a schedule award based on evidence of a new exposure or medical
evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment.

14

See supra note 6 at Chapter 2.808.6(f) (February 2013).

15

See supra notes 7 through 13.

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a ratable
impairment of her lower extremities due to her accepted lumbar vertebral disc injury resulting in
a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 4, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

